

114 S1940 IS: Safeguarding American Families and Expanding Social Security Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1940IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve the retirement security of American families by increasing Social Security benefits for
			 current and future beneficiaries while making Social Security stronger for
			 future generations.
	
 1.Short titleThis Act may be cited as the Safeguarding American Families and Expanding Social Security Act of 2015.
		2.Determination of
			 taxable wages and self-employment income above contribution and benefit
			 base
			 after 2015
			(a)Determination of
			 taxable wages above contribution and benefit base after 2015
				(1)Amendments to
 the Internal Revenue Code of 1986Section 3121 of the Internal Revenue Code of 1986 is amended—
 (A)in subsection (a)(1), by inserting the applicable percentage (determined under subsection (c)(1)) of before that part of the remuneration; and
 (B)in subsection (c), by striking (c) Included and excluded service.—For purposes of this chapter, if and inserting the following:
						
							(c)Special rules
				for wages and employment
								(1)Applicable
 percentage of remuneration in determining taxable wagesFor purposes of subsection (a)(1), the applicable percentage for a calendar year shall be equal to—
 (A)for 2016, 80 percent; (B)for 2017 through 2019, the applicable percentage under this paragraph for the previous year, decreased by 20 percentage points; and
 (C)for 2020 and each year thereafter, 0 percent.
									(2)Included and
 excluded serviceFor purposes of this chapter, if.
					(2)Amendments to
 the Social Security ActSection 209 of the Social Security Act (42 U.S.C. 409) is amended—
 (A)in subsection (a)(1)(I)—
 (i)by inserting and before 2016 after 1974; and
 (ii)by inserting and after the semicolon;
 (B)in subsection (a)(1), by adding at the end the following new subparagraph:
						
 (J)The applicable percentage (determined under subsection (l)) of that part of remuneration which, after remuneration (other than remuneration referred to in the succeeding subsections of this section) equal to the contribution and benefit base (determined under section 230) with respect to employment has been paid to an individual during any calendar year after 2015 with respect to which such contribution and benefit base is effective, is paid to such individual during such calendar year;;
				and
 (C)by adding at the end the following new subsection:
						
 (l)For purposes of subsection (a)(1)(J), the applicable percentage for a calendar year shall be equal to—
 (1)for 2016, 80 percent; (2)for 2017 through 2019, the applicable percentage under this subsection for the previous year, decreased by 20 percentage points; and
 (3)for 2020 and each year thereafter, 0 percent..
					(3)Effective
 dateThe amendments made by this subsection shall apply with respect to remuneration paid in calendar years after 2015.
				(b)Determination of
			 taxable self-Employment income above contribution and benefit base after
			 2015
				(1)Amendments to
 the Internal Revenue Code of 1986Section 1402 of the Internal Revenue Code of 1986 is amended—
 (A)in subsection (b)(1), by striking that part of the net earnings and all that follows through minus and inserting the following: an amount equal to the applicable percentage (as determined under subsection (d)(2)) of that part of the net earnings from self-employment which is in excess of the difference (not to be less than zero) between (i) an amount equal to the contribution and benefit base (as determined under section 230 of the Social Security Act) which is effective for the calendar year in which such taxable year begins, and; and
 (B)in subsection (d)—
 (i)by striking (d) Employee and wages.—The term and inserting the following:
							
								(d)Rules and
				definitions
									(1)Employee and
 wagesThe term;
				and
 (ii)by adding at the end the following:
							
								(2)Applicable
				percentage of net earnings from self-employment in determining
			 taxable
 self-employment incomeFor purposes of subsection (b)(1), the applicable percentage for a taxable year beginning in any calendar year referred to in such paragraph shall be equal to—
 (A)for 2016, 80 percent; (B)for 2017 through 2019, the applicable percentage under this paragraph for the previous year, decreased by 20 percentage points; and
 (C)for 2020 and each year thereafter, 0 percent..
						(2)Amendments to
 the Social Security ActSection 211 of the Social Security Act (42 U.S.C. 411) is amended—
 (A)in subsection (b)—
 (i)in paragraph (1)(I)—
 (I)by striking or after the semicolon; and
 (II)by inserting and before 2016 after 1974;
 (ii)by redesignating paragraph (2) as paragraph (3); and
 (iii)by inserting after paragraph (1) the following:
							
 (2)For any taxable year beginning in any calendar year after 2015, an amount equal to the applicable percentage (as determined under subsection (l)) of that part of net earnings from self-employment which is in excess of the difference (not to be less than zero) between—
 (A)an amount equal to the contribution and benefit base (as determined under section 230) that is effective for such calendar year, and
 (B)the amount of the wages paid to such individual during such taxable year; or;
				and
 (B)by adding at the end the following:
						
 (l)For purposes of subsection (b)(2), the applicable percentage for a taxable year beginning in any calendar year referred to in such paragraph shall be equal to—
 (1)for 2016, 80 percent; (2)for 2017 through 2019, the applicable percentage under this subsection for the previous year, decreased by 20 percentage points; and
 (3)for 2020 and each year thereafter, 0 percent..
					(3)Effective
 dateThe amendments made by this subsection shall apply with respect to taxable years beginning during or after calendar year 2015.
				3.Adjustments to
			 bend points in determining primary insurance amount and inclusion of
			 surplus
			 earnings for benefit determinations
			(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary
			 insurance
			 amounts
				(1)In
 generalSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended—
 (A)in clauses (i), (ii), and (iii), by inserting basic before average indexed monthly earnings each place it appears;
 (B)in clause (ii), by striking and at the end;
 (C)in clause (iii), by adding and at the end; and
 (D)by inserting after clause (iii) the following new clause:
						
 (iv)5 percent of the individual’s surplus average indexed monthly earnings,.
					(2)Bend point
 adjustmentSection 215(a)(1)(B) of such Act (42 U.S.C. 415(a)(1)(B)) is amended—
 (A)by redesignating clause (iii) as clause (iv); and
 (B)by inserting after clause (ii) the following new clause:
						
 (iii)For individuals who initially become eligible for old-age or disability insurance benefits, or who die (before becoming eligible for such benefits) in any calendar year after 2020, the amount determined under clause (i) of this subparagraph for purposes of subparagraph (A)(i) for such calendar year shall be increased by—
 (I)for calendar year 2021, 1 percent;
 (II)for each of calendar years 2022 through 2034, the percent determined under this clause for the preceding year increased by 1 percentage point; and
 (III)for calendar year 2035 and each year thereafter, 15 percent..
					(b)Basic AIME and
			 surplus AIME
				(1)Basic
 AIMESection 215(b)(1) of such Act (42 U.S.C. 415(b)(1)) is amended—
 (A)by inserting basic before average; and
 (B)in subparagraph (A), by striking paragraph (3) and inserting paragraph (3)(A) and by inserting before the comma the following: to the extent such total does not exceed the contribution and benefit base for the applicable year.
					(2)Surplus
			 AIME
					(A)In
 generalSection 215(b)(1) of such Act (as amended by paragraph (1)) is amended—
 (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (ii)by inserting (A) after (b)(1); and
 (iii)by adding at the end the following new subparagraph:
							
 (B)(i)An individual’s surplus average indexed monthly earnings shall be equal to the quotient obtained by dividing—
 (I)the total (after adjustment under paragraph (3)(B)) of such individual’s surplus earnings (determined under clause (ii)) for such individual’s benefit computation years (determined under paragraph (2)), by
 (II)the number of months in those years.
 (ii)For purposes of clause (i) and paragraph (3)(B), an individual’s surplus earnings for a benefit computation year are the total of such individual’s wages paid in and self-employment income credited to such benefit computation year, to the extent such total (before adjustment under paragraph (3)(B)) exceeds the contribution and benefit base for such year..
						(B)Conforming
 amendmentThe heading for section 215(b) of such Act is amended by striking Average Indexed Monthly Earnings and inserting Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly Earnings.
					(3)Adjustment of
 surplus earnings for purposes of determining surplus AIMESection 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
 (A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraph (C) and by inserting and determination of basic average indexed monthly income after paragraph (2);
 (B)by redesignating subparagraph (B) as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following new subparagraph:
						
 (B)For purposes of determining under paragraph (1)(B) an individual’s surplus average indexed monthly earnings, the individual’s surplus earnings (described in paragraph (2)(B)(ii)) for a benefit computation year shall be deemed to be equal to the product of—
 (i)the individual’s surplus earnings for such year (as determined without regard to this subparagraph), and
 (ii)the quotient described in subparagraph (A)(ii)..
					(c)Effective
 dateThe amendments made by this section shall apply with respect to individuals who initially become eligible (within the meaning of section 215(a)(3)(B) of the Social Security Act) for old-age or disability insurance benefits under title II of the Social Security Act, or who die (before becoming eligible for such benefits), in any calendar year after 2020.
			4.Consumer Price Index
			 for Elderly Consumers
			(a)In
 generalThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index for each calendar month to be known as the Consumer Price Index for Elderly Consumers that indicates changes over time in expenditures for consumption which are typical for individuals in the United States who have attained early retirement age (as defined under section 216(l)(2) of the Social Security Act (42 U.S.C. 416(l)(2)) for purposes of an old-age, wife's, or husband's insurance benefit).
			(b)Effective
 dateSubsection (a) shall apply with respect to calendar months ending on or after June 30 of the calendar year in which this Act is enacted.
			(c)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this section.
			5.Computation of
			 cost-of-living increases for Social Security benefits
			(a)In
 generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended—
 (1)in paragraph (1)(G), by inserting before the period the following: , and, with respect to any monthly insurance benefit payable under this title, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228), the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be deemed adjusted under this subsection using such Index; and
 (2)in paragraph (4), by striking and by section 9001 and inserting , by section 9001, and by inserting after 1986, the following: and by section 5(a) of the Safeguarding American Families and Expanding Social Security Act of 2015,.
				(b)Conforming
 amendments in applicable former lawSection 215(i)(1)(C) of the Social Security Act, as in effect in December 1978 and applied in certain cases under the provisions of such Act in effect after December 1978, is amended by inserting before the period the following: , and, with respect to any monthly insurance benefit payable under this title, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228), the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be deemed adjusted under this subsection using such Index.
			(c)Effective
 dateThe amendments made by this section shall apply to determinations made by the Commissioner of Social Security under section 215(i)(2) of the Social Security Act (42 U.S.C. 415(i)(2)) with respect to cost-of-living computation quarters ending on or after September 30, 2016.